Citation Nr: 1435435	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 30 percent rating, and an August 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) which continued the 30 percent rating for PTSD and denied service connection for hearing loss and tinnitus.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to noise exposure during military service.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2010 letter satisfied the duty to notify provisions for the claim for a disability rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  

The claim was subsequently readjudicated, most recently in a March 2011 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in July 2010 and February 2011; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Higher, 70 percent and 100 percent ratings, are available for more serious manifestations.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

The Veteran underwent a VA examination in July 2010.  The Veteran reported flashbacks, intrusive thoughts, difficulty sleeping due to nightmares, problems concentrating and difficulty with his memory.  He also reported being easily startled, irritable, angry and that he had difficulty trusting others.  He reported having a great relationship with his parents and siblings and an okay relationship with his wife. He also stated that he only socialized with his family.  

Upon examination, the Veteran's affect and mood showed a disturbance of motivation and mood.  His orientation, communication and concentration were within normal limits and his behavior was appropriate.  No delusions or hallucinations were observed.  His judgment was not impaired and his abstract thinking and memory were normal.  Suicidal and homicidal ideations were absent.  

The examiner noted that the Veteran's behavioral, cognitive, social, affective or somatic symptoms attributed to the Veteran's lack of motivation to attend social events with his family.  The Veteran would have some interference in performing daily activities due to his difficulty coping with memories of his active service.  The Veteran had difficulty establishing and maintaining effective work/school and social relationships and difficulty with occasional recreation or leisurely pursuits.  The Veteran was able to maintain effective family role functioning.  A GAF score of 51 was assigned.

A January 2011 Outpatient Treatment note indicates that the Veteran was suffering from panic attacks two to three times a week.  It was noted that he hunted and fished which helped his PTSD symptoms.  

A February 2011 Psychiatry note shows that the Veteran complained of experiencing more anxiety than usual.  A GAF score of 60 was assigned.

The Veteran underwent a VA examination in February 2011.  He reported recurrent nightmares, irritability and panic attacks which occurred three times per week.  He avoided conversations and activities involving war, such as movies.  He noted recurrent depressive episodes, decreased motivation and diminished pleasure and participation in all activities.  He had a great relationship with his wife and an excellent relationship with his daughter.  He had friends.  He was a student and had a 4.0 grade point average.  He had not lost time from school due to his anxiety.  

Upon examination, the Veteran's affect was restricted and his mood was depressed and anxious.  His cognitive function was within normal limits, but his concentration appeared "spacey."  There were no signs of thought disorder and he denied hallucinations and delusions.  There was no impairment of thought process or communication.  

The examiner noted the Veteran's continued intrusive thoughts, memories and recurrent distressing dreams.  The Veteran tried to avoid thoughts, conversations and feelings associated with the events of his service.  He had diminished pleasure in most activities and increased irritability, difficulty sleeping and distressing nightmares.  He had intense irritability and sometimes wished that he could act on those feelings.  

The examiner concluded that the Veteran's social and occupational functions had not changed significantly since his last examination.  The Veteran continued to have an excellent relationship with his wife, daughter and other family members.  He was able to make A's in his college coursework, manage his personal hygiene, and perform basic activities of daily living.  A GAF score of 70 was assigned.

At his March 2013 VA videoconference hearing, the Veteran indicated that he had social and occupational problems and that he continued active treatment for his PTSD.  

The evidence shows that, among other symptoms, the Veteran suffers from depressed mood, anxiety and chronic sleep impairment all of which are described by the 30 percent rating.  His GAF scores of 51, 60 and 70 also correspond to a 30 percent rating.

While the Veteran has reported panic attacks more than once a week with significant disturbances in motivation and mood, the evidence does not demonstrate occupational and social impairment with reduced reliability and productivity.  There is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking or difficulty in establishing and maintaining effective work and social relationships.  

Significantly, the February 2011 examiner stated that the Veteran's social and occupational functions had not changed significantly since his July 2010 VA examination. 

The Veteran has maintained a 4.0 grade point average in school and has consistently described his relationship with his wife and family as excellent.  The Veteran's symptoms are not productive of the occupational and social impairment with reduced reliability and productivity required for the next higher, 50 percent, rating.  

The medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's own subjective assessments as to severity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for PTSD; there is no doubt to be resolved; and a higher schedular rating is not warranted.

The rating criteria reasonably describe the Veteran's disability level and the symptoms reported by the Veteran and observed by various VA medical professionals.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service treatment records do not reflect complaints of tinnitus.

The Veteran underwent a VA examination in March 2011.  The Veteran reported ringing in his ears which had been noticeable since 2004.  He reported noise exposure due to explosions and gunfire during his active service.  The Veteran also reported intermittent use of hearing protection while in service.  The Veteran stated that his tinnitus was more noticeable when he came back inside after being outside.  The examiner opined that any complaints of tinnitus were less likely as not a result of military acoustic trauma.  

At his March 2013 VA videoconference hearing, the Veteran stated that he was exposed to thousands of rounds from small arms fire during his active service.  The Veteran's military occupational specialty is listed as Field Artillery Firefinder Radar Operator on his DD-214.

Current tinnitus has been established based on the Veteran's subjective complaints, including the March 2013 VA examination report.  The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).     

The Veteran's report of the onset of his tinnitus during service is consistent with his duties in service.  

The Board has considered the March 2011 VA examiner's negative opinion regarding the etiology of the tinnitus.  The examiner's conclusion does not account for the Veteran's competent, credible and probative accounts of tinnitus, to include onset and recurrence since separation and the Board assigns it little probative value.  

Service connection for tinnitus is warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied. 

Entitlement to service connection for tinnitus is granted. 
REMAND

The Veteran underwent a VA examination in March 2011.  He reported intermittent use of hearing protection while in service and stated that he was exposed to enemy fire and noise from explosions and gunfire.  The examiner determined that the Veteran did not have a hearing loss disability as defined by VA.  

At the Veteran's March 2013 VA videoconference hearing, the Veteran stated that his hearing had gotten worse since his last examination.

On remand, the Veteran must be afforded a VA examination to determine the nature and etiology of his claimed hearing loss disability, to include the Veteran's testimony regarding the onset of the disability, if a disability is present.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to determine whether the Veteran has a current hearing loss disability and, if so, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is caused or aggravated by the Veteran's active service.

The examiner is to accept as fact that the Veteran suffered acoustic trauma during active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


